Citation Nr: 0330466	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with a history of loose body, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active duty for training from September 
1952 to September 1955.

This appeal arose from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The Board denied the appellant's claims in an August 2001 
decision.  He appealed the Board's decision to The United 
States Court of Appeals for Veterans Claims (CAVC).  In 
January 2003 the Appellee and Appellant submitted a Joint 
Motion For Remand And To Stay Further Proceedings.  The Court 
granted the motion in January 2003, vacating the Board's 
decision and remanding the matters for readjudication 
consistent with the Joint Motion.  


REMAND

The VCAA modified VA's duty to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In the review of the claims file, 
it is noted that the appellant has not been provided with 
proper notice of the provisions of the VCAA with regard to 
what information and evidence is necessary to substantiate 
the claims as well as which evidence VA would seek to provide 
and which evidence the claimant was to provide, pursuant to 
the notice requirements of the VCAA.  The Court, in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), held that 
the VA is to inform the claimant of information or evidence 
necessary to substantiate the claim, as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  See 38 U.S.C.A. § 5103(a) (2002).  
In light of this procedural defect, this case must be 
remanded for its correction.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Appropriate action at the RO level 
is required to provide proper VCAA notice.  

The VA last examined the appellant's right knee in November 
1999.  The Board is of the opinion that the report of a more 
contemporaneous examination would be helpful in determining 
the current severity of his service-connected traumatic 
arthritis of the right knee with a history of loose body.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The RO should schedule the appellant 
for a VA orthopedic evaluation to 
determine the current severity of his 
right knee disability.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  All 
necessary tests and studies to determine 
the severity of the disability should be 
conducted and the results reported in 
detail, including the extent of the 
appellant's range of motion.  The 
examiner also should specify what 
constitutes "normal" range of motion and 
whether the appellant has additional 
functional impairment above and beyond 
the range of motion objectively shown due 
to his pain and painful motion-such as 
during times when his symptoms are most 
prevalent ("flare ups") or with repeated 
use.  It further is requested that the 
examiner determine whether the 
appellant's right knee disability 
exhibits weakness (due to instability, 
subluxation, etc.) and whether there is 
premature or excess fatigability, or 
incoordination.  And if feasible, these 
determinations also should be expressed 
in terms of the degree of additional 
range of motion loss.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

4.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the appellant has a right ankle 
disability that was incurred in or 
aggravated during service.  Also, the 
orthopedic examiner is requested to 
specifically express an opinion as to 
whether it is as least as likely as not 
that the appellant has a right ankle 
disability that is etiologically related 
to a service connected disability, such 
as the service connected traumatic 
arthritis of the right knee with a 
history of loose body.  

5.  The RO should review the examination 
reports to determine if it is in 
compliance with the directives of this 
remand.  If not, then they should be 
returned, along with the claims file, for 
corrective action.  See 38 C.F.R. § 4.2.

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claims in light of any 
additional evidence obtained.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



